Title: To Alexander Hamilton from George Washington, 14 August 1799
From: Washington, George
To: Hamilton, Alexander


          
            Sir
            Mount Vernon, August 14th. 1799
          
          Enclosed are sundry letters (as mentioned on the other side) which have come to my hands, recommending Captain Edmund Taylor and Captain William K. Blue for the Office of Brigade Inspector.
          As this Officer is to be appointed by the Inspector General I forward these letters for your consideration; and add, that I have not a personal knowledge of the Gentlemen recommended which can enable me to give any further information respecting their merits or pretensions.
          With very great regard, I am, Sir, Your most obedt. Servt.
          
            Go. Washington
          
          Major General Hamilton.
          
            List of Letters enclosed.
            
            
              
                Letter from Colo. Richd. K. Meade recommendg
                Captn. Taylor
              
              
                Do. from Colo. Thomas Parker recommendg 
                  —ditto.
              
              
                Do. from Colo Levin Powell recommendg—
                Captn Blue
              
              
                Do. from Colo. Thomas Parker recommendg.
                   ditto.
              
              
                Do. from Colo. T. Blackburn recommendg
                  —ditto.
              
            
          
        